Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an energy module” & “configured to” in claims 1-13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (Pub. No. US20210385889)
As per claim 1, Patel discloses a surgical instrument, (fig.1, 100) comprising:   
a first control circuit (fig.2,202) configured to communicate with an energy module (fig.2, 204)   using at least a first protocol over a first communication line (fig.2, communication protocol between 120 and 130); and 
a second control circuit (fig.2, 252) configured to communicate with one or more other surgical instruments (fig.1, 110), the one or more other surgical instruments coupled to the surgical instrument (fig.2, 102) using at least a second protocol over a second communication line. (paragraphs 62 & 69, a variety of surgical consoles 102, which receive and transmit data using a variety of communication protocols)
 	

As per claim 2, Patel discloses wherein the first control circuit comprises: 
a communication logic circuit (fig.2, 262) coupled to the first communication line and to the control circuit; 
a local processor (fig.2, 293) coupled to the communication logic circuit; and  
a multiplexer (fig.2, 330) having inputs coupled to the local processor and the second control circuit, and an output coupled to the communication logic circuit. (paragraph 72, The microcontroller 293 may also control inputs and outputs of the PSoC integrated circuit)
 
As per claim 3, Patel discloses wherein the communication logic circuit is configured to: receive a message from the generator over the first communication line; (paragraph 85, receive the pairing information from the passive RF device) provide a recognized message to the local processor for local processing; and provide an unrecognized message to the second control circuit for processing. (paragraphs 6-7, The first and second communication devices wirelessly connect based on the pairing information, enabling the control device to wirelessly communicate with the surgical console to remotely control the surgical device.) 

As per claims 4 & 10, Patel discloses wherein the local processor is configured to provide the processed recognized message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. (paragraph 72, The microcontroller 293 may also control inputs and outputs of the PSoC integrated circuit)
 
As per claim 5 & 11, Patel discloses wherein the secondary control circuit is configured to provide the processed unrecognized message to the input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. and (paragraphs 6-7, The first and second communication devices wirelessly connect based on the pairing information, enabling the control device to wirelessly communicate with the surgical console to remotely control the surgical device.)
 
As per claims 6 & 12, Patel discloses wherein the secondary controller is configured to receive messages from the other surgical instrument over the second communication line. (paragraphs 6-7, The first and second communication devices wirelessly connect based on the pairing information, enabling the control device to wirelessly communicate with the surgical console to remotely control the surgical device.)
 
As per claims 7 & 13, Patel discloses wherein the secondary controller is configured to provide the received message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. and (paragraphs 6-7, The first and second communication devices wirelessly connect based on the pairing information, enabling the control device to wirelessly communicate with the surgical console to remotely control the surgical device.)

As per claim 8, Patel discloses wherein the second protocol is synchronized to the first protocol. (paragraph 25, Method for Synchronizing a Wireless Remote Control to a Central Control Unit.)

As per claim 9, Patel discloses a communication circuit, in a primary surgical instrument (fig.2, 100), comprising: 
a first control circuit (fig.2,202) configured to communicate with an energy module (fig.2, 204)   using at least a first protocol over a first communication line; and(fig.2, communication protocol between 120 and 130)
a second control circuit (fig.2, 252) configured to communicate with one or more secondary surgical instruments, (fig.1, 110), the one or more secondary surgical instruments coupled to the communication circuit using at least a second protocol over a second communication line; (paragraphs 62 & 69, a variety of surgical consoles 102, which receive and transmit data using a variety of communication protocols)
wherein the first control circuit comprises: 
a communication logic circuit (fig.2, 262) coupled to the first communication line and to the second control circuit; 
a local processor (fig.2, 293) coupled to the communication logic circuit; and 
a multiplexer (fig.2, 330) having inputs coupled to the local processor and the second control circuit, and an output coupled to the communication logic circuit; (paragraph 72, The microcontroller 293 may also control inputs and outputs of the PSoC integrated circuit)
wherein the communication logic circuit (paragraph 85, receive the pairing information from the passive RF device) is configured to: receive a message from the generator over the first communication line; (paragraph 85, receive the pairing information from the passive RF device)
provide a recognized message to the local processor for local processing; and (paragraphs 6-7, The first and second communication devices wirelessly connect based on the pairing information, enabling the control device to wirelessly communicate with the surgical console to remotely control the surgical device.) 
provide an unrecognized message to the second control circuit for processing. (paragraphs 6-7, The first and second communication devices wirelessly connect based on the pairing information, enabling the control device to wirelessly communicate with the surgical console to remotely control the surgical device.) 

As per claim 10, Patel discloses wherein the local processor is configured to provide the processed recognized message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. (paragraph 72, The microcontroller 293 may also control inputs and outputs of the PSoC integrated circuit)

As per claim 11, Patel discloses wherein the secondary controller is configured to provide the processed unrecognized message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. 
 
As per claim 12, Patel discloses wherein the secondary controller is configured to receive messages from the surgical instrument over the second communication line. 
 
As per claim 13, Patel discloses wherein the secondary controller is configured to provide the received message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (Pub. No. US20210385889) in view of Menzl et al. (Pub. No. US2005/0249368)
As per claim 14, El-Galley discloses a communication circuit (fig.4, 160), comprising: 
a control circuit; (fig.2,202)
a switch circuit (fig.4, 262) coupled to the control circuit;  
an adjustable filter; (fig.4, 294)
wherein the control circuit is configured to communicate with one or more secondary surgical instruments using a first and second communication protocol over a single communication line, wherein the adjustable control filter is coupled to the single communication line.  (paragraphs 6-7, The first and second communication devices wirelessly connect based on the pairing information, enabling the control device to wirelessly communicate with the surgical console to remotely control the surgical device.) 
	The modified system of Patel discloses all the limitations as the above but does not explicitly discloses a potentiometer circuit coupled to the control circuit. However, Menzl discloses this. (paragraph 65, i.e., potentiometers, their values can be determined by an analog to digital converter (ADC) located in the hearing instrument. The interface means 27 then preferably comprises a multiplexer arranged for sequentially connecting the potentiometers to a line of the communication link 17.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Menzl with the teaching of modified system of Patel so as to be used to directly control significant power (more than a watt), since the power dissipated in the potentiometer would be comparable to the power in the controlled load and as to have low cost and to tech easy to use. 

As per claim 15, Menzl discloses the communication circuit further comprising an analog-to-digital converter (ADC) coupled to the control circuit and the adjustable filter, wherein the ADC configured to convert an output of the adjustable filter and provide a digital version of the output of the adjustable filter to the control circuit. (paragraph 65, i.e., potentiometers, their values can be determined by an analog to digital converter (ADC) located in the hearing instrument. The interface means 27 then preferably comprises a multiplexer arranged for sequentially connecting the potentiometers to a line of the communication link 17.)
 
As per claim 16, Menzl discloses wherein the control circuit is configured to control the potentiometer circuit by setting a resistance value. (paragraph 65, i.e., the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 17, Menzl discloses wherein the potentiometer circuit comprises a first and second resistor. (paragraph 65, i.e., the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 18, Menzl discloses wherein the switch circuit comprises a first and second switch. (paragraph 65, i.e., the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 19, Menzl discloses wherein the potentiometer circuit comprises a first and second resistor; and the first switch is coupled between the control circuit and the first resistor; and the second switch is coupled between the control circuit and the second resistor. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 20, Menzl discloses, wherein the control circuit is configured to control the state of the first and second switches to set the current delivered into the adjustable filter. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 21, Menzl discloses wherein the potentiometer circuit comprises a digital potentiometer circuit. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 22, Menzl discloses wherein the potentiometer circuit comprises a digital-to-analog converter (DAC) circuit. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
Response to Amendment
8.	Applicant's amendment filed on 5/31/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yates et al.  [Pub. No. US2019/0201140] discloses the first data circuit may be implemented in any suitable manner and may communicate with the generator according to any suitable protocol,

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184